Opinion issued January 14, 2010








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00964-CV
____________

IN RE TEXAS WINDSTORM INSURANCE ASSOCIATION, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Texas Windstorm Insurance Association (TWIA) filed a petition for
a writ of mandamus complaining of Judge Criss's October 26, 2009 discovery order
in which she compelled TWIA to produce its complaint log from September 13, 2008,
to October 26, 2009. (1) See Tex. Ins. Code Ann. § 542.005(b) (Vernon 2009)
(requiring insurer to maintain record of complaints); 28 Tex. Admin. Code
§§ 21.2501-.2506 (2009) (maintenance of complaint records).
	We deny the petition for a writ of mandamus.

PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.
1.             
           
'